On Motion to Dismiss.
Wyly, J.
The plaintiff moves to dismiss this appeal because tho transcript was not filed in this court within three judicial days from the return day.
It appears that on tho twentieth ofj December, 1872, the defendant filed a petition for appeal, and the judge, in granting the order, omitted to fix a return day. Subsequently, to wit: on the eighth of March, 1873, he made an order fixing the return day on the third Monday of March, 1873, at which time the transcript was filed in this court.
*321The fault in not fixing the return day is not attributable to the appellant. It was an error of the judge, and the appeal can not be dismissed on account thereof. Revised Statutes of 1870, section 36.
The motion to dismiss is therefore denied. 10 An. 779.